UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                    No. 98-51169
                                  Summary Calendar

                                 GEOFFREY E. ROHDE,

                                                          Plaintiff-Appellant,

                                       VERSUS

 RIPPY SURVEYING CO.; CP RIPPY SURVEYING; CL RIPPY SURVEYING CO.
INC.; RIPPY LAND DEVELOPMENT SERVICES; RIPPY ENGINEERING CO.

                                                         Defendants-Appellees.


                 Appeal from the United States District Court
                       for the Western District of Texas
                                A-98-CV-179-JN)


                                  August 20, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:1

     Appellant complains to this court of the district court’s

grant       of   summary    judgment   in   favor   of   Defendants   dismissing

Appellant’s constructive discharge claim brought under Title VII.

He lists five issues for appeal but in the body of his somewhat
rambling brief he discusses others as well.                 We have given his

brief the widest possible reading and considered all arguments

advanced in light of the record and find no reversible error by the

district court.

     First, the district court dismissed the action for failure to

        1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
abide by the time requirements of Title VII.       The record clearly

demonstrates that this decision was correct.        Additionally, the

district court found, as an alternative basis for its ruling, that

Defendants did not constitute an “employer” as that term is defined

in Title VII.    That decision is also correct.   Finally the district

court treated Defendants’ Rule 12(b)(6) motion as a Rule 59 motion

which it was completely free to do.

     Nor do we find any error in the method of calculating or the

justification for awarding costs and attorney’s fees to Defendant.

     AFFIRMED.




                                   2